342 F.2d 418
DELHI-TAYLOR OIL CORPORATION, Appellant,v.Mrs. Viona HUEBNER, individually and as personal representative of her deceased husband Benno Mathew Huebner, Appellee.
No. 21748.
United States Court of Appeals Fifth Circuit.
March 11, 1965.

James C. Watson, Keys, Russell, Keys & Watson, Corpus Christi, Tex., for appellant.
William R. Edwards, James De Anda, Edwards & De Anda, Corpus Christi, Tex., for appellee.
Before TUTTLE, Chief Judge, and BROWN and FRIENDLY,* Circuit Judges.
PER CURIAM:


1
A careful consideration of the record in this case convinces us that there was substantial evidence from which the jury could find that the collision resulting in the death of appellee's decedent was caused by the negligence of appellant's driver; that there was sufficient evidence to support the trial Judge's instructions as to the driver's failure to apply brakes or to move back to his lane of the highway; that the trial court did not err in excluding evidence of Mrs. Huebner's earnings; and that the verdict was not excessive as a matter of law.


2
The judgment is affirmed.



Notes:


*
 Of the Second Circuit, sitting by designation